Citation Nr: 0902028	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-11 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to service connection for a skin condition, 
to include as due to Agent Orange exposure.  

2.  Entitlement to a higher initial evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	R. Legg, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 and September 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  

In January 2007, the Board denied service connection for a 
skin condition; however, in a July 24, 2008, order, the 
United States Court of Veterans Appeals remanded that 
decision back to the Board for development consistent with a 
Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the July 2008 joint motion for remand, the parties 
essentially agreed that VA's duty to assist requires 
providing the veteran a medical examination in this case 
pursuant to the Court's decision in McLendon v. Nicholson, 
20 Vet. App. 79(2006).  As such, this case must be remanded.

In a September 2007 rating decision, the RO denied service 
connection for PTSD and granted service connection for 
diabetes mellitus and assigned an initial 20 percent rating.  
In November 2007 and May 2008 statements, respectively, the 
veteran challenged these determinations.  Because this case 
was received by the Board from the Court rather than from the 
RO, it is unclear whether, to date, the RO has issued the 
veteran pertinent Statements of the Case (SOCs).  Under the 
circumstances, however, because it is unclear VA has done so, 
the Board has no discretion and is obliged to remand these 
issues to the RO for the issuance of those SOCs.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any skin disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner 
should state whether it is at least as 
likely as not that the veteran has a 
skin disability related to service, to 
include in-service exposure to 
herbicides.  The rationale for all 
opinions expressed should be provided 
in a legible report.  

2.  The RO must issue the veteran an SOC 
with respect to his claims seeking 
service connection for PTSD and to a 
higher rating for diabetes mellitus, to 
include notification of the need to 
timely file a Substantive Appeal to 
perfect his appeal on the issues.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claim.  If the 
benefits sought remain denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and given opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

